Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 1 of 8 PageID #: 206




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling


NANA’S LANDING, LLC,

                      Plaintiff,

              v.                                         Civil Action No. 5;20-CV-4
                                                         Judge Bailey

MURRAY AMERICAN RIVER TOWING,
INC., CAMPBELL TRANSPORTATION
COMPANY, INC., BELLAIRE
HARBOR SERVICE, LLC,

                      Defendants.

      MEMORANDUM OPINION AND ORDER DENYING MOTIONS TO DISMISS

       Currently pending before this Court are Defendant Campbell Transportation Co.,

Inc.’s Motion to Dismiss Plaintiffs Complaint [Doc. 6], filed March 2, 2020, and Bellaire

Harbor Service, LLC’s Motion to Dismiss Plaintiffs Complaint [Dcc. 11], filed November 6,

2020. The Motions are fully briefed and ripe for decision. Forthe reasons that follow, the

Court will deny the Motions.

                                      BACKGROUND

       This case comes ashore as a result of a barge breakaway incident. According to

the Complaint, plaintiff operates a restaurant located in Glen Dale, West Virginia, along the

Ohio River; the restaurant “maintained 260 feet of docks which permitted water traffic on

the Ohio River to park and utilize the restaurant and bar facilities owned and operated” by

plaintiff. [Doc. 1 at2]. Onthe morning ofJanuary 13,2018, a numberof barges brokefree

from a fleeting facility; one of these barges, Barge No. 1023, drifted uncontrolled

                                             1
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 2 of 8 PageID #: 207




downstream and crashed into plaintiffs docks, resulting in their total destruction. [Id. at

2—3]. Plaintiff now brings suit against defendants, the operator of the fleeting facility, a

tugboat operator, and the owner and operator of the barge.

       The instant Motions, however, are not anchored in the facts of the breakaway

incident itself, but instead set a course into the realm of admiralty law. Before this Court

are three consolidated cases arising out of the same breakaway incident which were filed

by the movants as limitation of liability actions under Fed. R. Civ. P. Supp. F. See Civ. A.

Nos. 5:18-CV-115; 5:18-CV-137; and 5:18-CV-138. In those cases, this Court entered

restraining orders, which restrained suits against Campbell Transportation, Co., Inc.

(“Campbell”) and Bellaire Harbor Services, LLC (“BHS”). See Civ. A. No. 5:18-CV-115

[Doc. 6]; Civ. A. No. 5:18-CV-1 37 [Doc. 71; Civ. A. No. 5:1 8-CV-1 38 [Doc. 5]. In the instant

Motions, Campbell and BHS raise essentially the same argument in their attempts to sink

the Complaint: that in their respective cases, this Court’s prior orders required claims

related to the breakaway to be filed within a specified period ending August 31, 2018, in

the case relating to BHS, and October 15, 2018, in the Campbell cases. The Complaint

in this case was filed January 9, 2020, well after the close of those periods. Further, in

each case, publication of the incident and associated deadline put plaintiff on notice.

Accordingly, Campbell and BHS argue that the claims against them must be dismissed as

restrained. Further, Campbell argues that allowing the Complaint to proceed “could create

preclusive findings and inconsistent results.” [Doc. 6-1 at 8].

       Because of the similarities between the defendants’ arguments, the plaintiff filed a

consolidated response to both on November 20, 2020. [Doc. 19]. While plaintiff does not

attempt to dispute that they are outside the time periods in the orders set forth above, they

                                              2
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 3 of 8 PageID #: 208




contend that these are technical ‘requirements” and urge this Court to instead follow

Judge Goodwin’s opinion in In the Matter at the Complaint of B&H Towing, Inc., 2005

WL 8159555 (S.D. W.Va. Nov. 1, 2005) (Goodwin, J.). In that case, the court entered an

order in the limitation of liability action requiring all potential claimants to file answers and

claims by June 15, 2005; movants filed for leave to file an answer six days later. Id. at *1.

The court found that

       In the Fourth Circuit, “late claims are generally permitted if the action is still

       pending and unresolved and the late filings will not prejudice the rights of

       others.” Buie v. Naviera Chilena Del Pacifico, S. A., 823 F.2d 546 [(table)j,

       1987 WL 37943 (4th Cir. 1987) (per curium). Considering the reasoning of

       Bule and the plain language of Rule 4(f), in evaluating whether to allow the

       movants’ claim, this court considers: (1) whether the proceeding is pending

       and unresolved; (2) whether granting the motion will prejudice the rights of

       others; and (3) whether the movants have provided a reason for the late

       filing. Guided by Buie, the first two of these factors are given greater weight

       than the third factor.

Id. at *2   Judge Goodwin found that, as to the first factor, the proceeding “was in its

infancy” as discovery had not commenced. Id. As to the second factor, he pointed out that

“an overarching goal of admiralty proceedings is to achieve substantial justice for all

harmed parties, not just for claimants who comply with the technical procedural

requirements,” and that allowing the claim to proceed would not interfere with the rights of

other claimants. Id. Finally, although Judge Goodwin found that the movants had failed



                                               3
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 4 of 8 PageID #: 209




to provide a compelling reason for late filing, this requirement is minimal and delinquent

claims are generally permitted if the other factors are met. Id. (citing Buie, 823 F.2d 546

(table), 1987 WL 37943(4th Cir. 1987); M.V. President Kennedy, Ltd., 2000 WL 351425

(S.D.N.Y. 2000)).

        Plaintiff argues that the Court should reach the same conclusion here. It argues that

the related cases have been stayed since November of 2019 and that discovery has not

commenced, so that, like B&H, this case is still “in its infancy.” [Doc. 19 at 6—7]. Likewise,

they argue that defendants can point to “no tangible prejudice.” [Id. at 8]. Finally, plaintiff

asserts that it had retained prior counsel which it fired “based on a failure to communicate

or otherwise take any action. [Id. at 9]. Finally, plaintiff asks that either the Complaint be

permitted to serve as a filing of a claim in the limitation proceeding, or that this action be

consolidated with the limitation action, or that leave be granted to file an action in that case.

[Id. at 10].

        On December 3, 2020, Campbell filed a reply. There, it argues that “[t]he restraints

of the limitation action are not merely technical formalities, as Plaintiff advocates.” [Doc.

22 at 3]. It contends that allowing plaintiffs claim “would significantly prejudice Campbell’s

substantive right to pursue limitation.” [Id. at 4]. Further, it contends that plaintiff is

required to move for leave to file a claim in the limitation proceeding, not in a separate

action; further, it contends that “Plaintiff has not provided py explanation or reason forwhy

it failed to timely file a responsive answer.” [Id. at 5].

        On December4, 2020, BHSfiled a reply. Like Campbell, BHS arguesthatthiscase

is distinguishable from B&H because plaintiff has filed an independent action, not a claim



                                                4
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 5 of 8 PageID #: 210




within the limitation action itself. [Doc. 23 at 1]. 81-IS also argues that this case, unlike

B&H, is not “in its infancy” because over 16 months passed between the expiration of the

monition period and the filing of the Complaint in this case. [Id. at 3].

                                    LEGAL STANDARD

       A complaint must be dismissed if it does not allege “enough facts to state a claim

to relief that is plausible on its face.” Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Giarratano v. Johnson, 521 F.3d 296, 302 (4th Cir. 2008) (applying the

Twombly standard and emphasizing the necessity of plausibility). When reviewing a

motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the

Court must assume all of the allegations to be true, must resolve all doubts and inferences

in favor of the plaintiff, and must view the allegations in a light most favorable to the

plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).

       When rendering its decision, the Court should consider only the allegations

contained in the Complaint, the exhibits to the Complaint, matters of public record, and

other similar materials that are subject to judicial notice. Anheuser-Busch, Inc. v.

Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noting

that “a plaintiffs obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do,” Id. at 1964—65, upheld the dismissal of a complaint where the

plaintiffs did not “nudge[] their claims across the line from conceivable to plausible.” Id.

at 1974.




                                              5
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 6 of 8 PageID #: 211




       This Court is well aware that “[M]atters outside of the pleadings are generally not

considered in ruling on a Rule 12 Motion.’ Williams v. Branker, 462 F. App’x 348, 352

(4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

the Complaint, or not expressly incorporated therein, unless the motion is converted into

one for summary judgment.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

2006). However, the Court may rely on extrinsic evidence if the documents are central to

a plaintiffs claim or are sufficiently referred to in the Complaint. Id. at 396—97.

                                                  DISCUSSION

       Under Supplemental Rule F of the Federal Rules of Civil Procedure, a vessel owner

may file a complaint for limitation of liability. Under F(3), “Upon compliance by the owner

with the requirements of subdivision (1) of this rule all claims and proceedings against the

owner or the owner’s property with respect to the matter in question shall cease. On

application of the plaintiff the court shall enjoin the further prosecution of any action or

proceeding against the plaintiff or the plaintiffs property with respect to any claim subject

to limitation in the action.” “Thus, an owner or charterer may avoid a multiplicity of actions

against it; resolve the issues raised in the multiplicity of actions in a single action; and limit

its liability in the one action to the value of the vessel and pending freight.” Compania

Naviera Joanna SA v. Koninklijke Boskalis Westminster NV, 569 F.3d 189, 198 (4th

Cir. 2009). Rule F(4) requires that a notice be issued “to all persons asserting claims with

respect to which the complaint seeks limitation,” with a date at least 30 days out from the

issuance. “Rule F(S) provides that ‘[c]laims shall be filed and served on or before the date

specified in the notice.   .   .   .‘   The deadline stated in the notice, however, is not an absolute



                                                        6
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 7 of 8 PageID #: 212




deadline. ‘For cause shown, the court may enlarge the time within which claims may be

filed.’ Supp. Rule F(4), Fed. R. Civ. P.” Matter of B & H Towing, Inc., 2005 WL 8159555

at*1 (S.D. W.Va. Nov. 1,2005) (Goodwin, J.).

       This Court finds the reasoning set forth in B&H instructive, serving as a lodestar in

navigating supplemental rule F. The factors discussed in Buie and set forth in B&H keep

this case afloat. While defendants are correct that this case differs from B&H in that the

claim in that case was within the limitation action itself, this Court does not find that this

difference will prejudice defendants, as they assert. Further, the limitation proceeding

remains “pending and unresolved,” and discovery has not begun. Although this case

involves a significantly longer period of time than in B&H, the early stage of the

proceedings, combined with the period of stay which left the case adrift, leads this Court

to conclude that, like B&H, this case remains in its infancy. This is further buoyed by Buie,

in which the Court found that in cases which “involve claims which were asserted after the

expiration of the monition period but before the court enters final judgment,” late claims are

generally permitted. Buie, 823 F.2d 546 (table), 1987 WL 37943 at *2 (4th Cir. 1987). As

to the third factor, this requirement is lenient and the court will give plaintiffs claims a wide

berth. See Matter of B & H Towing, Inc., 2005 WL 8159555, at *2 (S.D. W.Va. Nov. 1,

2005) (“The cause requirement of Rule F(4) is easily met and does not require late-filing

claimants to show ‘good cause.”) (citation omitted); In re World Tradeways Shipping,

Ltd., 1966 WL 146845, at *1 (S.D.N.Y. Nov. 21, 1966) (“a showing that no party will be

prejudiced by permitting an extension, even with a weak showing of excusable neglect, is




                                               7
Case 5:20-cv-00004-JPB Document 24 Filed 12/14/20 Page 8 of 8 PageID #: 213

a




sufficient.”) (citations omitted). Accordingly, the motions to dismiss will be denied, and

plaintiff’s claims remain afloat.

       Because the claims are not being dismissed, the Court finds that consolidation is

appropriate, as all parties seem to acknowledge. As Campbell points out, allowing

Plaintiff’s Complaint to proceed outside the limitation proceeding could create preclusive

findings and inconsistent results.” [Doe 6-1 at 8].        Accordingly, the cases will be

consolidated and this case will join the flotilla of other cases arising from the breakaway

incident.

                                       CONCLUSION

       For the aforementioned reasons, Defendant Campbell Transportation Co., Inc.’s

Motion to Dismiss Plaintiffs Complaint [Doc. 61 and Bellaire Harbor Service, LLC’s Motion

to Dismiss Plaintiffs Complaint [Doc. 11] are hereby DENIED.            Further, it is hereby

ORDERED that this case be CONSOLIDATED with 5:1 8-CV-1 15, with that case to serve

as the lead case.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: December N 2020.




                                                    HN PRESTON BAILEY
                                                  U     STATES DISTRICT JUDGE




                                              8
